            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LEONARD CHASE, JR.,                      :
                                         :
           Petitioner,                   :
                                         :
     v.                                  :     No. 4:18-CV-101
                                         :
SUPERINTENDENT, SCI-ALBION,              :     (Judge Brann)
                                         :
           Respondent.                   :

                                    ORDER

     AND NOW, this 26th day of December 2018, for the reasons set forth in the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Respondent’s motion requesting the disposition of the pending habeas

           corpus petition be stayed (Doc. 7) is GRANTED.

     2.    Adjudication of Chase’s federal habeas corpus action is STAYED.

     3.    Within thirty (30) days of the termination of his state court PCRA

           proceedings, Petitioner is directed to file a written status report with

           this Court detailing the conclusion of his Pennsylvania state court

           exhaustion efforts; the status report shall include a copy of the

           relevant state court disposition.




                                        -1-
4.   Alternatively, if Petitioner notifies this Court in writing that despite

     his attempt to obtain final disposition of his PCRA action, there has

     still been no action taken for a prolonged time period, at least six (6)

     months, this Court will consider excusing his non-exhaustion on the

     basis of inordinate delay.

5.   For administrative purposes only, the Clerk of Court is directed to

     mark this matter CLOSED.



                                        BY THE COURT:


                                        s/ Matthew W. Brann
                                        Matthew W. Brann
                                        United States District Judge




                                  -2-
